DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending and under examination.

Priority
Acknowledge is made that this application is national stage of international patent application PCT/IN2017/050058, filed on 02/13/2017; which claims priority from India Patent application IN201621005953, filed on 02/20/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 incorporates by reference to Cosmetic Directive Annex VI. Where possible, claims are to be complete in themselves. Incorporation by reference "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993), MPEP 2173.05(s). Thus, claim 1 is not complete by itself and this is indefinite.
Claims 2-5 are rejected for depending on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over xxx in view of Miser et al. (US20040096528) and Koshti et al. (US20140309302).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Miser et al. teaches Personal care product preservation Systems and methods comprise the use of Wasabi and a co-preservative, Such as pentylene glycol or a mixture of undecylenoyl glycine and capryloyl glycine to preserve a personal care product. The wasabi provides a natural preservative effect that inhibits the growth of microbes that can otherwise flourish in personal care products. The personal care products can be in the form of emulsions, gels, Serums, Solutions, and other vehicles
Suitable for use with personal care products, Such as toners, lotions, creams, and the like. Personal care product preservation Systems and methods may also comprise the mixture of undecylenoyl glycine and capryloyl glycine to preserve a personal care product (abstract). Another co-preservative is the combination of capryloyl glycine and undecylenoyl glycine. Glycines are amino acids commonly found in plants, and capryloyl gly cine (CHNO) is the acylation product of glycine with caprylic acid chloride. Undecylenoyl Glycine is the acylation product of glycine with n-undecylenoyl chloride (page 3, [0032]). The preservative mixture of capryloyl glycine and undecylenoyl glycine is present in personal care product gtom about 0.1% to about 10% (page 6, claims 16-19). In one working example, a foaming cleanser comprising 1% of capryloyl glycine 
Koshti et al. teaches A personal product antimicrobial preservative composition for preservation of topical personal care formulations including A one or more undecylenic acid derivatives depicted by Formula (I), Bone or more octanoic acid derivatives depicted by Formula II, and C 2-phenoxy ethanol or 2-ethylhexyl glyceryl ether or mixture of these two liquid alcohol ethers; wherein, each of the two components A and B is present in the range of 5 to 20% by weight and together A and B constitute 10 to 30% by weight and the liquid alcohol ether, component C. is present 70 to 90% by weight of the total preservative composition. A method for preserving personal care product from microbial attack isprovided containing an aqueous phase comprising three component composition from about 0.5 to 2.5% by weight of the total personal care formulation (abstract). In one embodiment component B is N-capryloylglycine (page 14, claims 1 and 5-7) and the antimicrobial synergetic effect is found among phenoxy ethanol and N-capryloylglycine (page 8, [0074]; page 9, [0075]). The amount of N-capryloyl glycine in personal care composition is from 0.5% x5% to 20%x2.5%=0.025% to 0.5% by calculation. The amount of phenoxy ethaol is 70%x0.5% to 90%x2.5%=0.35% to 2.25%.


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Miser et al.  is that Miser et al.   do not expressly teach phenoxy ethanol. This deficiency in Miser et al.  is cured by the teachings of Koshti et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Miser et al., as suggested by Koshti et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare a preservative mixture of capryloyl sarcosine (capryloyl–N-(methyl)-CH2COOH) and undecylenoyl sarcosine (undecylenoyl–N-(methyl)-CH2COOH)  in view of preservative mixture of capryloyl glycine (capryloyl–N-CH2COOH ) and undecylenoyl glycine (undecylenoyl–N-CH2COOH)  because capryloyl sarcosine and undecylenoyl sarcosine are homolog of capryloyl glycine and undecylenoyl glycine, respectively. There is close structural similarity between sarcosine and glycine, and the only difference is –CH2-group. MPEP 2144.09, Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious. In re Payne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). Therefore, it is obvious for one of ordinary skill in the art to prepare a preservative mixture of capryloyl sarcosine and undecylenoyl sarcosine and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include phenoxy ethanol to the mixture of capryloyl sarcosine and undecylenoyl sarcosine because phenoxy ethanol has antimicrobial synergetic effect with capryloyl glycine as suggested by Koshti et al., thus, one artisan in the art would have reasonable expectation of success to have antimicrobial synergetic effect between phenoxy ethano and capryloyl sarcosine (homolog of capryloyl glycine), and it is obvious for one of ordinary  skill in the art to include phenoxy ethanol to the mixture of capryloyl sarcosine and undecylenoyl sarcosine for antimicrobial synergetic effect and produce instant claimed invention with reasonable expectation of success.
Regarding claim 4, Koshti et al. teaches phenoxy ethanol at 0.35% to 2.25%, overlapped with claimed range of at least 0.5%.
Regarding claim 5, one of ordinary skill in the art would have been motivated to have 0.5% of capryloyl sarcosine and 0.5% of undecylenoyl sarcosine because this is optimization through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Koshti et al. teaching capryloyl glycine (homolog of capryloyl sarcosine) at 0.025% to 0.5%, Miser et al. teaching 0.5% of undecylenoyl glycine (homolog of undecylenoyl sarcosine), it is obvious for one of ordinary skill in the art to have 0.5% of capryloyl sarcosine and 0.5% of undecylenoyl sarcosine (so that the 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9833395. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the mixture of capryloyl glycine and undecylenoyl glycine, according to .
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10015963. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the mixture of capryloyl glycine and undecylenoyl glycine, according to the same rational as the above 103 rejections, it is obvious to prepare a preservative mixture of capryloyl sarcosine and undecylenoyl sarcosine and produce instant claimed invention with reasonable expectation of success.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10675232. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the mixture of capryloyl glycine and undecylenoyl glycine, according to the same rational as the above 103 rejections, it is obvious to prepare a preservative mixture of capryloyl sarcosine and undecylenoyl sarcosine and produce instant claimed invention with reasonable expectation of success.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10376456. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches the mixture of capryloyl glycine and undecylenoyl glycine, according to the same rational as the above 103 rejections, it is obvious to prepare a preservative .


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JIANFENG SONG/Primary Examiner, Art Unit 1613